Citation Nr: 0004238	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-02 629 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date for a total rating for 
compensation purposes based upon individual unemployability 
prior to December 14, 1988. 

2. Entitlement to an effective date earlier than May 30, 1996 
for the award of Dependents' Educational Assistance under 
Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1975 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) of San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Entitlement to an effective date, of December 14, 1988, 
for a total rating for compensation purposed based upon 
individual unemployability was granted by a Board decision in 
April 1994.  

3.  In 1996 and 1997, the veteran submitted evidence of 
psychiatric symptomatology in 1976 and 1977.  

4.  Prior to May 30, 1996, there was no competent evidence 
that the total disability, due to the service-connected 
psychiatric disorder, would be permanent.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a legal basis for an 
effective date earlier than December 14, 1988, for a total 
rating for compensation purposed based upon individual 
unemployability.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (1999).  

2.  The claim for an effective date earlier than May 30, 1996 
for payment of Chapter 35 Dependents' Educational Assistance 
benefits is not well grounded.  38 U.S.C.A. §§ 5107, 5110, 
3512, 3513 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 
21.3041 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date for a total rating for 
compensation purposes based upon individual unemployability 
prior to December 14, 1988.

Entitlement to an effective date, of December 14, 1988, for a 
total rating for compensation purposed based upon individual 
unemployability was granted by a Board decision in April 
1994.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 20.1100 (1999).  

The veteran's request for reconsideration was received in 
October 1995, and denied by the Board in April 1996.  
Consequently, the Board's April 1994 determination is final.  
38 U.S.C.A. § 7104. 

The veteran has not made a motion for the Board to reconsider 
its decision based on clear and unmistakable error (CUE).  
The Board previously asked the veteran to clarify his 
pleadings and he asserted that there was CUE in the prior 
local VARO ratings.  When a decision of the RO is affirmed by 
the Board, such decision is subsumed by the decision of the 
Board and may not be challenged for CUE.  38 C.F.R. §§ 3.105, 
20.1104 (1999).  Thus, there is no legal basis to challenge 
the underlying RO decisions.  

The Board construes claims liberally and has considered that 
the veteran might want to make a motion to the Board to 
revise the April 1994 decision on the basis of CUE.  Such a 
motion may be made once and requires specific pleadings.  So, 
it could be detrimental to the veteran to construe his 
current presentation as a motion for CUE.  On the other hand, 
not construing his current presentation as a motion for CUE 
would not be detrimental to the veteran.  This is because for 
the usual claim, construing additional claims as part of an 
earlier claim would result in an earlier effective date.  
However, in claims of CUE, the effective date would be as 
though the correct decision had been made at the time of the 
erroneous decision, no matter when the CUE claim is made.  
Therefore, it could be to the veteran's detriment, with no 
benefit, to construe his current claim as a motion to revise 
the Board's April 1994 decision on the basis of CUE.  The 
veteran should read the Appeals Notice at the end of this 
decision, relating to CUE motions.  

Once a final decision is made, it can be reopened on the 
basis of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  If the new and material evidence results in a grant, 
the effective date of a claim reopened after final 
adjudication can not be earlier than the date of receipt of 
the application to reopen the claim or the date entitlement 
arose, which ever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) (1999).  

In 1996 and 1997, the veteran submitted reports referring to 
psychiatric symptomatology in 1976 and 1977.  Since this 
information was submitted in 1996 and 1997, under the law and 
regulations on effective dates, it does not form a basis for 
a total rating prior to December 1988.  

2. Entitlement to an effective date earlier than May 30, 1996 
for the award of Dependents' Educational Assistance under 
Chapter 35, United States Code.

This claim is not well grounded.  The benefit sought requires 
that the veteran be totally disabled by a service-connected 
disability and that the totality of the disability be 
permanent.  There are certain disabilities which are 
permanent total disabilities by regulation.  38 C.F.R. § 4.15 
(1999).  None of those disabilities are involved here.  Other 
disabilities are of such a patent nature that the average lay 
person could reasonably surmise that a total disability would 
be permanent.  However, for most disorders, the likelihood 
that they will respond to treatment, and someday be less than 
total, requires the opinion of a trained medical 
professional.  The veteran argues that his disability was 
shown to be permanently totally disabling prior to May 30, 
1996.  However, there is no evidence from a competent medical 
source that the service-connected total disability could 
reasonably be expected to be permanently disabling prior to 
May 30, 1996.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary
 activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, in this 
case the permanency of the disability, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Unless specifically provided otherwise, the effective date of 
an award for dependency and indemnity compensation, including 
entitlement to Chapter 35 educational benefits, will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400. The effective date may also be the earliest date as 
of which it is factually ascertainable that the veteran has 
been found to be totally and permanently disabled for 
compensation purposed based upon individual unemployability, 
if the claim is received within one year from the date that 
the veteran has been found to be totally and permanently 
disabled. 38 C.F.R. § 3.400.  A report of hospitalization or 
examination, if otherwise qualifying, may under certain 
circumstances be construed as an "informal" claim for a 
permanent total rating. 38 C.F.R. § 3.157 (1999).  

In order to receive Chapter 35 educational benefits, a 
claimant who has reached majority must file an application as 
prescribed by the Secretary. 38 U.S.C.A. § 3513 (West 1991 & 
Supp. 1999). Under the controlling legal criteria, the 
beginning date of eligibility for payment of Chapter 35 
educational benefits will be the effective date of the total 
rating, permanent in nature, or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child. 38 
U.S.C.A. § 3512 (West 1991 & Supp. 1999); 38 C.F.R. § 21.3041 
(1999).  

The Board notes that the evidence of file would indicate that 
by this claim, the veteran is specifically attempting to 
raise the issue of eligibility for payment of Chapter 35 
educational benefits for his stepdaughter. The most current 
application of file, was received in July 1995, prior to the 
effective date of eligibility, and was denied by the RO in 
November 1995, as eligibility had not yet been established. 
In order to be considered for payment of Chapter 35 
educational benefits, the veteran's child must file a new 
claim.

In a VA examination on May 30, 1996, the veteran was 
uncooperative and refused to give the examiner any 
appropriate information.  Since it was impossible to obtain 
an organized history from the veteran, the examination could 
not be carried out.

Subsequently, the veteran was hospitalized from July 29, 1996 
to August 8, 1996, for observation and evaluation. During his 
stay he had episodes in which he saw green lizards, heard 
voices, and had sleeping problems and anxiety episodes.  He 
spent most of his time in his room, was not spontaneous, but 
interacted with the staff and peers in a polite manner.  When 
discharged, he was tranquil, in full contact with reality, 
not hallucinating, and with no evidence of suicidal or 
homicidal ideas.  The examiner opined that the veteran's 
condition deteriorated from a neuropsychiatric point of view.  
He was not able to handle funds, and was not able to work.  
His diagnosis was chronic schizophrenia, undifferentiated 
type, with a GAF of 60.

The August 1996 rating action, which found the veteran to be 
permanently and totally disabled, also determined that basic 
eligibility for Dependents' Educational Assistance under 
Chapter 35, USCA was established from the date of the May 30, 
1996 VA examination. The pertinent evidence reviewed by the 
RO at that time was contained in the examination report and 
subsequent VA hospitalization records from July to August 
1996 for psychiatric observation and evaluation.  It was the 
determination of the RO that the date of the examination was 
the first date on which permanent and total disability was 
shown.

In a notice of disagreement dated in September 1996, the 
veteran disagreed with the May 30, 1996 effective date for a 
total and permanent disability rating, and eligibility for 
dependent's educational assistance. It was essentially 
contended that the veteran had continuously appealed the 
issue, particularly of dependent's educational assistance for 
several years because his child was in college.  In addition 
as he was rated 100 percent disabled for 5 consecutive years, 
he claimed, in essence, that he should have been granted 
total and permanent disability for that entire period.  

Evidence received subsequent to April 1994, includes 
September 1996, and January 1997 medical statements by Raul 
Correa Grau, M.D., reporting that he treated the veteran 
since April 1991, and noting current treatment: a January 
1997 letter from the Social Security Administration noting 
that the veteran became entitled to SSA benefits since August 
1977; and, VA examination and hospitalization records from 
May 1996 through August 1996. The evidence does not contain a 
competent expert opinion that the veteran became permanently 
and totally disabled prior to May 30, 1996.  In this regard, 
the Board notes that the appellant is not qualified to make 
that medical connection.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).    

In reviewing the evidence of record, however, it is clear 
that the permanent nature of the veteran's total psychiatric 
pathology was first demonstrated by the May through August 
1996 VA medical evidence.  There is no evidence from a 
competent medical source which shows that the veteran's total 
disability was permanent, prior to May 30, 1996.  

In the absence of objective evidence showing that the 
criteria for a permanent and total rating for a psychiatric 
disorder, including paranoid schizophrenia were met prior to 
May 30, 1996, the Board concludes that "entitlement" to 
such a rating was not shown before that time, and that an 
effective date earlier than May 30, 1996, is therefore 
precluded under the provisions of 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.


ORDER

An effective date for a total rating for compensation 
purposes based upon individual unemployability prior to 
December 14, 1988, is denied. 

An effective date earlier than May 30, 1996 for the award of 
Dependents' Educational Assistance under Chapter 35, United 
States Code is denied

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

